DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/24/2022 have been entered. Claims 1-6, 9, 11-14, 17, and 20 remain pending in the application, and Claims 1, 11, and 20 are newly amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucinotta (US 1088328) in view of Greenspan et al. (US 2021/0052037).
Regarding Claim 1, Cucinotta teaches a sole structure (see annotated Fig.) for an article of footwear (A) with an upper (see annotated Fig.) and a top portion (B) attached to the upper (annotated fig. 1 shows the top portion (B) attached to the upper), the sole structure comprising: an outsole (C) with a front portion (see annotated Fig.), a middle portion (see annotated Fig.), and a rear portion (see annotated Fig.), the front portion and the middle portion of the outsole attached to the top portion (B) at a forefoot coupling point (see annotated Fig.) and a midfoot coupling point (see annotated Fig.), respectively (Annotated fig. 1 shows the front and middle portion of the outsole to the top portion (B) at forefoot and midfoot coupling points; ll. 44-47, “the sole C is fastened to the shoe A at the toe with wire staples 7 clenched into the sole B, at the middle of the ball of the shoe A”); a front spacing (D) is defined between the front portion of the outsole and the top portion, between the forefoot coupling point and the midfoot coupling point, and between a medial side and a lateral side (annotated fig. 1 shows the front spacing (D) being defined between the front portion and the top portion (B), between the forefoot and midfoot coupling points, and between the medial and lateral sides); a rear spacing (E) is defined between the rear portion of the outsole and the top portion (B), between the midfoot coupling point and a terminal end (see annotated Fig.) of the rear portion, and between the medial side and the lateral side (annotated fig. 1 shows the rear spacing (E) being defined between the rear portion and the top portion (B), between the midfoot coupling point and the terminal end of the rear portion, and between the medial and lateral sides), and wherein the combination of the outsole (C) and the front (D) and rear (E) spacings can absorb downward forces induced by a user in the respective front and rear portions (ll. 37 discloses a “flexible sole” and ll. 56-59 discloses “the recesses D and E formed between the soles B and C are spaced apart from each other at the outer edges of the shoe, a number of springs 8… in the center of the shoe between the outer rows of springs are spaced apart somewhat larger and stringer springs 10,” wherein as the sole is flexible and the front and rear spacings are filled with springs, the combination of the outsole and front and rear spacing can absorb downward forces induced by a user).
Cucinotta does not teach at least one ground engaging member extending from a bottom surface of the outsole, and wherein the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear.
Attention is drawn to Greenspan et al., which teaches an analogous article of footwear. Greenspan et al. teaches a sole structure (200) for an article of footwear (10) with an upper (100) and a top portion (202) attached to the upper (100) (Fig. 1 shows the top portion (202) attached to the upper (100), the sole structure comprising: an outsole (212), a portion of the outsole (212) attached to the top portion (202) (fig. 1 shows the outsole attached to the top portion (202) via pads (206, 208); a spacing (276, 278) is defined between the outsole (212) and the top portion (202); and at least one ground engaging member (280) extending from a bottom surface (268) of the outsole (212) (fig. 1 shows the ground engaging members (180) extending from the bottom surface (268) of the outsole (212)), wherein the outsole (212) is a deformable rigid plate (paragraph [0069], “bending of the outsole plate 212,” wherein as the outsole is a bendable plate, it is obviously deformable and rigid), and the combination of the outsole (212) and the spacings (276, 278) can absorb downward forces induced by a user in a respective front and rear portions and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear (paragraph [0069], “bending of the outsole plate 212 along the cavity 274 may be attenuated by the cushion 210,” wherein as the cushions are disposed within the spacings, the spacings therein absorb downward forces, and as the outsole is a rigid plate that is bendable, it would obviously provide a spring effect as the outsole returns to its original state after bending).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cucinotta to include the teachings of Greenspan et al. such that there is at least one ground engaging member extending from a bottom surface of the outsole so as to increase the traction of the wearer while running (paragraph [0085] “The lower surface 268 of the outsole plate 212 forms the ground-engaging surface 26 of the article of footwear 10a, and may include a plurality of traction elements 280”) and such that the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear so as to better cushion the user’s foot during use and provide a greater amount of energy return.
Regarding Claim 2, Cucinotta teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cucinotta further teaches wherein the front spacing (D) has a crescent profile with a curved length and a gap height (see annotated Fig.) (annotated fig. 1 shows the front spacing (D) having a crescent profile with a curved length and a gap height); and wherein the gap height varies along the curved length, first increasing from the forefoot coupling point to a maximum gap height and then decreasing from the maximum gap height toward the midfoot coupling point (ll. 49-50, “a transverse opening D, which is deeper in the middle than at the ends, best shown in Fig. 1”; fig. 1 shows the gap height varying along the curved length).
Regarding Claim 3, Cucinotta teaches all of the limitations of the sole structure of Claim 3, as discussed in the rejections above. Cucinotta further teaches wherein the maximum gap height (see annotated Fig.) of the front spacing (D) is configured to be located beneath the ball of a user's foot (Annotated fig. 1 shows the max gap height being configured to be located beneath the ball of a user’s foot).
Regarding Claim 4, Cucinotta teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cucinotta further teaches wherein the rear spacing has a gap height (see annotated Fig.), wherein the gap height increases from the midfoot coupling point (see annotated Fig.) toward to a maximum gap height (Annotated fig. 1 shows the rear spacing gap height increasing from the midfoot coupling point to a maximum gap height).
Regarding Claim 5, Cucinotta teaches all of the limitations of the sole structure of Claim 4, as discussed in the rejections above. Cucinotta further teaches wherein the maximum gap height (see annotated Fig.) of the rear spacing (E) is configured to be located beneath the heel of a user's foot (annotated fig. 1 shows the rear max gap height being configured to be located under the heel of the user’s foot).
Regarding Claim 6, Cucinotta teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cucinotta further teaches a cushioning member (10) located within the front spacing (D) and configured to be located beneath the ball of a user's foot (fig. 1 shows the cushioning member (10) in the front spacing (D) being configured to be located under the ball of the user’s foot).
Regarding Claim 9, Cucinotta teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Cucinotta further teaches wherein a cushioning member (10) located within the rear spacing (E) and configured to be located beneath the heel of a user's foot (fig. 1 shows the cushioning member (10) in the rear spacing (E) being configured to be located under the heel of the user’s foot).
Regarding Claim 11, Cucinotta teaches an article of footwear (A) with a forefoot region (see annotated Fig.), a midfoot region (see annotated Fig.), and a heel region (see annotated Fig.), the article of footwear comprising: an upper (see annotated Fig.); a top portion (B) attached to the upper (Annotated fig. 1 shows the top portion (B) attached to the upper); and a sole structure (see annotated Fig.) with an outsole (C) having a front portion (see annotated Fig.), a middle portion (see annotated Fig.), and a rear portion (see annotated Fig.), wherein the front portion of the outsole (C) is attached to the top portion (B) at a forefoot coupling point (see annotated Fig.) in the forefoot region and at a midfoot coupling point (see annotated Fig.) in the midfoot region (Annotated fig. 1 shows the outsole (C) attached to the top portion (B) in at the front portion in the forefoot region, and at the middle portion in the midfoot region; ll. 44-47, “the sole C is fastened to the shoe A at the toe with wire staples 7 clenched into the sole B, at the middle of the ball of the shoe A”), wherein the outsole (C) is spaced from the top portion (B) between the forefoot coupling point and the midfoot coupling point and defines a first gap height (see annotated Fig.) and a front spacing (D), and wherein the rear portion of the outsole (C) is spaced away from the top portion (B) and defines a second gap height (see annotated Fig.) and a rear spacing (E) between the midfoot coupling point and a terminal end (see annotated Fig.) of the rear portion (Annotated fig. 1 shows the front spacing (D) being between the forefoot and midfoot coupling points, and the rear spacing (E) being between the midfoot coupling point and the terminal end of the rear portion) and wherein the combination of the outsole (C) and the front (D) and rear (E) spacings can absorb downward forces induced by a user in the respective front and rear portions (ll. 37 discloses a “flexible sole” and ll. 56-59 discloses “the recesses D and E formed between the soles B and C are spaced apart from each other at the outer edges of the shoe, a number of springs 8… in the center of the shoe between the outer rows of springs are spaced apart somewhat larger and stringer springs 10,” wherein as the sole is flexible and the front and rear spacings are filled with springs, the combination of the outsole and front and rear spacing can absorb downward forces induced by a user).
Cucinotta does not teach wherein the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear.
Attention is drawn to Greenspan et al., which teaches an analogous article of footwear. Greenspan et al. teaches a sole structure (200) for an article of footwear (10) with an upper (100) and a top portion (202) attached to the upper (100) (Fig. 1 shows the top portion (202) attached to the upper (100), the sole structure comprising: an outsole (212), a portion of the outsole (212) attached to the top portion (202) (fig. 1 shows the outsole attached to the top portion (202) via pads (206, 208); a spacing (276, 278) is defined between the outsole (212) and the top portion (202), and wherein the outsole (212) is a deformable rigid plate (paragraph [0069], “bending of the outsole plate 212,” wherein as the outside is a bendable plate, it is obviously deformable and rigid), and the combination of the outsole and the spacings (276, 278) can absorb downward forces induced by a user in a respective front and rear portions and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear (paragraph [0069], “bending of the outsole plate 212 along the cavity 274 may be attenuated by the cushion 210,” wherein as the cushions are disposed within the spacings, the spacings therein absorb downward forces, and as the outsole is a rigid plate that is bendable, it would obviously provide a spring effect as the outsole returns to its original state after bending).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cucinotta to include the teachings of Greenspan et al. such that the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear so as to better cushion the user’s foot during use and provide a greater amount of energy return. 
Regarding Claim 12, Cucinotta teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Cucinotta further teaches wherein the gap height varies between the forefoot coupling point and the midfoot coupling point, with a maximum gap height configured to be located beneath the ball of a user's foot (ll. 49-50, “a transverse opening D, which is deeper in the middle than at the ends, best shown in Fig. 1”; fig. 1 shows the gap height varying along the curved length and the maximum gap height configured to be located beneath the ball of the user’s foot).
Regarding Claim 13, Cucinotta teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Cucinotta further teaches wherein the rear spacing has a gap height, wherein the gap height increases from the midfoot coupling point to a maximum gap height, wherein the maximum gap height is configured to be located beneath the heel of a user's foot (Annotated fig. 1 shows the rear spacing gap height increasing from the midfoot coupling point to a maximum gap height, the maximum gap height being located below the heel of the user’s foot).
Regarding Claim 14, Cucinotta teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Cucinotta further teaches a cushioning member located within the front spacing (D) and configured to be located beneath the ball of a user's foot (fig. 1 shows the cushioning member (10) in the front spacing (D) being configured to be located under the ball of the user’s foot).
Regarding Claim 17, Cucinotta teaches all of the limitations of the article of footwear of Claim 11, as discussed in the rejections above. Cucinotta further teaches a cushioning member (10) located within the rear spacing (E) and configured to be located beneath the heel of a user's foot (fig. 1 shows the cushioning member (10) in the rear spacing (E) being configured to be located under the heel of the user’s foot).
Regarding Claim 20, Cucinotta teaches an article of footwear (A) with a forefoot region (see annotated Fig.), a midfoot region (see annotated Fig.), and a heel region (see annotated Fig.), the article of footwear comprising: an upper (see annotated Fig.); a top portion (B) attached to the upper (Annotated fig. 1 shows the top portion (B) attached to the upper); and a sole structure (see annotated Fig.) with an outsole (C) having a front portion (see annotated Fig.), a middle portion (see annotated Fig.), and a rear portion (see annotated Fig.), wherein the front portion of the outsole (C) is attached to the top portion (B) at a forefoot coupling point (see annotated Fig.) in the forefoot region and at a midfoot coupling point (see annotated Fig.) in the midfoot region (Annotated fig. 1 shows the outsole (C) attached to the top portion (B) in at the front portion in the forefoot region, and at the middle portion in the midfoot region), wherein the outsole (C) is spaced from the top portion (B) between the forefoot coupling point and the midfoot coupling point and defines a first longitudinal length (see annotated Fig.) and a front spacing (D), and wherein the rear portion of the outsole (C) is spaced away from the top portion (B) and defines a second longitudinal length (see annotated Fig.) and a rear spacing (E) between the midfoot coupling point and a terminal end (see annotated Fig.) of the rear portion (Annotated fig. 1 shows the front spacing (D) being between the forefoot and midfoot coupling points, and the rear spacing (E) being between the midfoot coupling point and the terminal end of the rear portion), and wherein a front cushioning member (10) is positioned within the front spacing, and wherein a second cushioning member (10) is positioned within the rear spacing to absorb downward forces induced by a user in the respective front and rear portions (fig. 1 shows the first cushioning member (10) in the front spacing (D) and the second cushioning member (10) within the rear spacing (E); ll. 56-59 discloses “the recesses D and E formed between the soles B and C are spaced apart from each other at the outer edges of the shoe, a number of springs 8… in the center of the shoe between the outer rows of springs are spaced apart somewhat larger and stringer springs 10,” wherein as the cushioning members are springs, they would obviously absorb downward forces induced by a user in the front and rear portions).
Cucinotta does not teach explicitly wherein the first longitudinal length is in the range of about 1.5 to about 2.0 times greater than the second longitudinal length, however fig. 1 appears to show the first longitudinal length being about 1.5 to 2.0 times greater than the second longitudinal length.
Cucinotta does not teach wherein the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear.
Attention is drawn to Greenspan et al., which teaches an analogous article of footwear. Greenspan et al. teaches a sole structure (200) for an article of footwear (10) with an upper (100) and a top portion (202) attached to the upper (100) (Fig. 1 shows the top portion (202) attached to the upper (100), the sole structure comprising: an outsole (212), a portion of the outsole (212) attached to the top portion (202) (fig. 1 shows the outsole attached to the top portion (202) via pads (206, 208); a spacing (276, 278) is defined between the outsole (212) and the top portion (202), and wherein the outsole (212) is a deformable rigid plate (paragraph [0069], “bending of the outsole plate 212,” wherein as the outside is a bendable plate, it is obviously deformable and rigid), and the combination of the outsole and the spacings (276, 278) can absorb downward forces induced by a user in a respective front and rear portions and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear (paragraph [0069], “bending of the outsole plate 212 along the cavity 274 may be attenuated by the cushion 210,” wherein as the cushions are disposed within the spacings, the spacings therein absorb downward forces, and as the outsole is a rigid plate that is bendable, it would obviously provide a spring effect as the outsole returns to its original state after bending).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cucinotta to include the teachings of Greenspan et al. such that the outsole is a deformable rigid plate, and the outsole can provide a spring effect as the downward forces are removed during use of the article of footwear so as to better cushion the user’s foot during use and provide a greater amount of energy return and to modify Cucinotta such that the first longitudinal length is in the range of about 1.5 to about 2.0 times greater than the second longitudinal length as it would have been obvious to try to modify the proportions of the longitudinal lengths of the front and rear spacings to fit the proportions of the foot of the wearer, and further as is it no more than a change in size that provides no criticality, unexpected result, change in function, or synergistic effect. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).

    PNG
    media_image1.png
    647
    850
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    607
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9, 11-14, 17, and 20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the rejection of Claims 11-14, 17, and 20 in view of Cucinotta, Applicant submits that Cucinotta does not teach the outsole being a deformable rigid plate. Examiner agrees; however, such arguments are moot in view of the new grounds of rejection as set forth above in view of Cucinotta and Greenspan et al.
Regarding the rejection of Claims 1-6, 9, and 10 in view of Cucinotta and Greenspan et al., Applicant submits that Cucinotta does not teach an outsole being a rigid deformable plate, and that these deficiencies are not cured by Greenspan. Examiner agrees that Cucinotta does not teach the outsole being rigid and deformable plate, but submits that Greenspan does teach this limitation, as set forth in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                                    /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732